Citation Nr: 0718250	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-44 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
January 1968, including two tours of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a diagnosis of PTSD, but there has been no 
verification of the stressors upon which this diagnosis was 
made. There is no evidence in the file showing participation 
in combat, combat-related military occupational specialty 
(MOS), medals, or awards, so it is necessary that his 
stressors be corroborated by official service department 
records. 

The service personnel records are unavailable as lost. The 
National Personnel Records Center (NPRC) has verified that 
searches for the personnel records were made and they either 
do not exist, NPRC does not have them, or that further 
efforts to locate them would be futile. Form DD-214 shows 
military service from February 1965 to January 1968. A Report 
of Medical examination for separation lists the veteran's MOS 
as supply clerk. A VA Form 3101 reflects two periods of 
service in Vietnam from July 15, 1965 to July 11, 1966; and 
March 21, 1967 to January 29, 1968. Treatment records dated 
in 1967 to 1968 reflect assignment to the 86th Transportation 
Company.

In a PTSD questionnaire and stressor statement received at 
the RO in May 2003, the veteran reported assignment late in 
his last tour (i.e. from March 1967 to January 1968), to the 
1st Response team at Headquarters, and asserted heavy mortar 
attack late in this last tour, with base fuel tanks on fire. 
He related returning to the USA and re-enlisting. Since this 
chronology is clearly inconsistent with his DD-214 which 
shows final separation from military service in 1968 and no 
re-enlistment, the veteran should be provided an opportunity 
to clarify the dates and units of assignment pertinent to 
this stressor incident.

The veteran reported re-enlistment from March 1967 to January 
1968, with assignment to the 86th Transportation Co, 6th 
Battalion. Identified stressors include: (1) In June or July 
1967 he was riding shotgun in a truck which drove through a 
firefight and he saw people shoot each other, someone blown 
up, and machine gun fire barely missed him; (2) He witnessed 
a man being blown off the ground by an explosion another 
night while on a truck convoy to Saigon for a pick-up; (3) On 
August 6, and August 7, 1967, he fell asleep at the wheel 
while driving a truckload of explosives and collided with 
another trailer loaded with impact fuses. His truck was then 
loaded with the fuses and towed to a Cu Chi Ammo Dump where 
he was ordered to spend the night with the truck of 
explosives and fuses in close range of a raging firefight and 
feared for his life; (4) In October and November 1967, he saw 
specialist 4th class McKinney narrowly missed by a 
crossbow/arrow fired from across the highway in Tu Duc. (5) 
after the truck accident he was assigned in August 1967 to 
Philco Ford Plant in Tu Duc as a combat MOS security guard on 
perimeter duty, where he feared nightly attack from Viet 
Cong; (6) Just before Christmas all security guards were 
ordered back to Long Binh and he rode back on a major convoy 
which came under machine gunner attack just before reaching 
the destination base. 

Further to RO request for stressor verification, the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR), 
now designated as the U.S. Army and Joint Services Records 
Research Center (JSRRC), indicated in a September 2004 
response that morning reports of the 86th Transp. Co. listed 
the veteran as departing Vietnam on January 28, 1968; and 
unit history submitted by the 506th Field Depot, Long Binh, 
Vietnam, reported for the period from 1965 to 1968, enemy 
rocket and mortar attacks occurred on Long Binh during 
November and December 1966, i.e. in months during which the 
veteran was not in Vietnam. Significantly, USASCRUR also 
indicated that further stressor verification required more 
specific stressor information, and the veteran's DA Form 20 
to ascertain his units of assignment during specific stressor 
incidents. No further stressor verification attempts were 
made by the RO.

In order to afford the veteran due process in the 
adjudication of his claim, further attempts at verification 
of the asserted stressors are required.  Pertinent to the 
asserted mortar attacks on base, the veteran should be 
afforded opportunity to clarify his unit of assignment and 
any additional specific details regarding the incident, and 
also, to identify the who, what, when and where pertinent to 
all other stressor incidents alleged, including names of any 
persons he saw killed or wounded. 

To the extent that specific dates have not already been 
provided, he should specify a 60-day time period for any 
stressor incidents alleged. He should also be notified of 
other types of supportive documents he may submit in support 
of alleged personnel or unit assignments.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide his unit(s) of assignment during 
his first tour of duty from July 1965 to 
July 1966. He should complete NA Form 
13075 (Questionnaire About Military 
Service) which may be useful in searching 
for any personnel records which still 
exist. The RO should then attempt to 
obtain personnel information regarding 
the veteran's military service and units 
of assignment from the Department of the 
Army, or other appropriate depository of 
records.

2.  The veteran should also be advised 
that he may submit other supportive 
documents pertinent to his assignments to 
include statements from service medical 
personnel, 'buddy' certificates or 
affidavits.

3.  A stressor summary and all associated 
documents should then be sent to the 
NARA, JRSSC, or other appropriate service 
department, requesting that they provide 
any information that might corroborate 
the veteran's alleged stressors.  The RO 
should request unit histories, daily 
journals, or morning reports for the 
relevant dates or a 60-day time frame 
around each stressor incident as alleged.  
Searches should include all "Orders" 
that the veteran received during his 
tours of duty to report for assignment as 
a truck driver, or as a perimeter 
security guard at the Philco Ford Plant 
in Tu Duc.

4.  The RO should also undertake any 
other development it determines to be 
indicated, including returning the claims 
folder to an appropriate examiner if any 
stressors are verified, for an opinion as 
to whether the veteran's diagnosed PTSD 
is related to any verified stressor(s).

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD based on de novo review of all 
pertinent evidence. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The Board intimates no opinion as to the ultimate outcome of 
this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


